Citation Nr: 1536020	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-05 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), panic disorder with agoraphobia, depressive disorder not otherwise specified, and adjustment disorder with depressed mood.

2. Entitlement to service connection for an esophageal disability, to include Barrett's esophagus.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sarcoidosis.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to February 1985, and from January 1991 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his April 2009 claim, the Veteran stated he was seeking service connection for posttraumatic stress disorder (PTSD).  The Veteran's VA treatment records and private psychological examination report include diagnoses of panic disorder with agoraphobia, depressive disorder not otherwise specified (NOS), and adjustment disorder with depressed mood.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD, panic disorder with agoraphobia, depressive disorder NOS, and adjustment disorder with depressed mood.

Documents contained on the Virtual VA paperless claims processing system (Virtual VA) include a May 2014 appellate brief, and a VA treatment records from the Tallahassee VA Outpatient Clinic dated August 2012.  Documents contained on the Veterans Benefits Management System (VBMS) include a June 2014 rating decision, a June 2014 notice of disagreement, a June 2014 lay statement from J.E.F., the Veteran's copies of letters and instructions regarding VA treatment, submitted in July 2014, and a March 2015 statement in support of claim with attached evidence.  Other documents on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Acquired Psychiatric Disorder

In July 2014, the Veteran submitted copies of letters regarding future VA medical appointments, as well as instructions from his VA medical providers.  A March 2014 letter indicated the Veteran had an upcoming mental health appointment in April 2014.  The physician's instructions from the April 2014 visit indicate that the Veteran was prescribed a new medication for "mood."  On remand, the AOJ should obtain all outstanding VA treatment records, to include from the Veteran's April 2014 VA mental health appointment.

The Veteran contends that his current acquired psychiatric disorder is related to his service in Southwest Asia during Operation Desert Storm.  See, e.g., February 2013 substantive appeal.  The Veteran's DD 214 confirms his service in Southwest Asia from March 1991 to August 1991, and his receipt of the Southwest Asia Service Medal.  

A private psychological evaluation was performed in April 2009 by Dr. W.J.A.  The Veteran provided a copy of his DD 214.  Dr. W.J.A. interviewed the Veteran and his wife for two hours regarding the Veteran's symptoms, military experiences, and his wife's observations.  Dr. W.J.A. noted that the Veteran's responses on her administration of the Personality Assessment Inventory (PAI) were deemed invalid, and consistent with "an extreme or exaggeratedly negative evaluation of himself and his life."  However, Dr. W.J.A. diagnosed PTSD, panic disorder with agoraphobia, and depressive disorder NOS, and stated that the Veteran's "[s]ymptoms are service-connected and severe."  

Upon VA examination in February 2010, the VA examiner reviewed the Veteran's claims file and medical records, and noted Dr. W.J.A.'s April 2009 evaluation report, including the invalid PAI results.  After his examination and interview of the Veteran, the February 2010 VA examiner stated the Veteran did not meet the criteria for a diagnosis of PTSD.

First, the Board notes that the reports of the Veteran's symptoms, as well as their severity, appear to vary markedly between the April 2009 psychological evaluation and the February 2010 VA examination.  However, the Board finds that as Dr. W.J.A. reported the results of her interview with the Veteran in a detailed narrative format, while the February 2010 VA examiner listed whether the Veteran endorsed any of a list of symptoms which would meet the PTSD criteria, the Board cannot accurately compare the probative value of the findings of the two medical professionals.  

Further, the Board notes that while there are diagnoses of acquired psychiatric disorders of record other than PTSD, a nexus opinion from a medical professional, formed after considering all the evidence, is not of record.  

Finally, the Board notes that the Veteran reported in his April 2009 Statement in Support of Claim for Service Connection for PTSD, as well as upon examination in April 2009 and February 2010, that during his service in Saudi Arabia he witnessed a unit in the next building killed in a SCUD missile attack.  The February 2010 VA examiner noted there is a record of such an attack in February 1991; however the Veteran did not arrive in Southwest Asia until March 1991.  However, the Board notes the Veteran has subsequently stated he was told about that attack by a commanding officer upon his arrival in Saudi Arabia.  See February 2013 substantive appeal.  Further, the Veteran has also reported other stressors related to his active duty in Southwest Asia, to include his fear of a major accident or explosion related to the lack of visibility while driving vehicles fully loaded with ammunition, to include due to dust storms.  See February 2013 substantive appeal.  The Veteran has also reported a fear of SCUD missile attacks, as well as Iraqi attacks on convoys.  See id.  The Veteran has also reported being exposed to burning oil fires, as well as witnessing individuals "killed by friendly fire," to include deaths of individuals who were run over when they slept under Jeeps.  See April 2009 Dr. W.J.A. evaluation; see also June 2014 statement from J.E.F. (regarding the platoon's service in Southwest Asia).

Accordingly, the Board finds that on remand, the Veteran should be afforded a new VA examination to determine the nature and etiology of any and all acquired psychiatric disorders.  All diagnoses should be considered, as well as all of the military, medical, and lay evidence of record.  

Issuance of a Statement of the Case

On June 12, 2014, the Veteran was informed of the RO's June 2014 rating decision denying service connection for Barrett's esophagus, claimed as an esophageal disorder, and the continued denials of service connection for sarcoidosis, sleep apnea, and hypertension.  In June 2014, the VA Claims Processing Center received the Veteran's notice of disagreement with the June 2014 rating decision.  It does not appear that the AOJ has provided the Veteran with a statement of the case in response to this timely notice of disagreement.

Because the notice of disagreement placed the issues in appellate status, the matters must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding VA treatment records, to include all mental health treatment records, from October 2008 to the present.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD, panic disorder with agoraphobia, depressive disorder NOS, and adjustment disorder with depressed mood.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since April 2009.

The examiner should address the diagnoses of PTSD, panic disorder with agoraphobia, depressive disorder NOS, and adjustment disorder with depressed mood in the Veteran's treatment records.  See April 2009 Dr. W.J.A. psychological evaluation report; July 2007 VA mental health consultation. 

The examiner should also specifically address the reports of the Veteran and his wife regarding the Veteran's symptoms and behavior, including any alcohol use and/or abuse.  See April 2009 Dr. W.J.A. psychological evaluation.

The examiner is asked, to the extent possible, to address and reconcile the discrepancies between the April 2009 psychological evaluation and the February 2010 VA examination regarding the Veteran's reported symptoms and their severity.  The examiner is also asked to address and reconcile any discrepancy between previous findings and findings upon his/her examination.

b) If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor(s) upon which the diagnosis is predicated.

c) If a diagnosis of PTSD is warranted, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such diagnosis is related to a fear of hostile military or terrorist activity.  

The examiner should note the Veteran's report of being told by a commanding officer that an entire unit had been killed in a SCUD missile attack on the building next to the one in which the Veteran was stationed in Saudi Arabia.  The examiner should also note the Veteran's reports regarding his service in Southwest Asia, to include his fear of a major accident or explosion related to the lack of visibility while driving vehicles fully loaded with ammunition, to include due to dust storms, and a fear of SCUD missile attacks, as well as Iraqi attacks on convoys.  See February 2013 substantive appeal.  The Veteran has also reported being exposed to burning oil fires, as well as witnessing individuals "killed by friendly fire," to include deaths of individuals who were run over when they slept under Jeeps.  See April 2009 Dr. W.J.A. evaluation; see also June 2014 statement from J.E.F. (regarding the platoon's service in Southwest Asia).

d) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since April 2009, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issues of entitlement to service connection for an esophageal disorder, and whether new and material evidence has been received to reopen claims of entitlement to service connection for sarcoidosis, sleep apnea, and hypertension.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to the issues.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

4. After the above development has been completed as requested, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

